Citation Nr: 1639416	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-31 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial increased disability rating in excess of 10 percent for service-connected hypothyroidism, to include entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel



INTRODUCTION

The Veteran had active service from July to November 1967, January 1991 to September 1991, October 1993 to September 1994, and from January 1995 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, and was subsequently transferred to the Pittsburgh, Pennsylvania, RO.

The Veteran's representative wrote in an Informal Hearing Presentation dated in August 2016 that the Veteran's service-connected hypothyroidism affects his ability to be employed.  Per Rice v. Shinseki, 22 Vet. App. 447 (2009), the issue of TDIU entitlement has been raised by the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The needed development of the TDIU claim has not to date been undertaken and remand is required to accomplish the necessary actions.

In terms of the Veteran's rating for hypothyroidism, another medical opinion is required.  This disorder is rated under Diagnostic Code 7903, which provides, for hypothyroidism, a 10 percent rating when there is fatigability, or; continuous medication required for control.  A 30 percent rating is warranted when there is fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted when there is muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is for assignment when there is cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute) and sleepiness.
The Board notes that the United States Court of Appeals for Veterans Claims (Court) has addressed the specific application of the rating criteria for DC 7903.  The Court has said that all of the symptoms listed for a particular disability rating were not required to be demonstrated in order to establish entitlement to a higher disability rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009).  The Court noted that symptoms that meet some of the rating criteria should be considered in light of 38 C.F.R. § 4.7 (Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 4.21 (in view of the number of atypical instances it is not expected that all cases will show all the findings specified).  The Court also stated that, unlike the diabetes mellitus rating criteria addressed in Camacho v. Nicholson, 21 Vet. App. 360 (2007), the rating criteria for DC 7903 are not successive.  Tatum, 23 Vet. App. at 155.  A claimant could potentially establish all of the criteria required for a 30 percent or 60 percent rating without establishing any of the criteria for a lesser disability rating.  Id. at 156.

The Court also went on to acknowledge the difficulty in assessing the subjective reporting of symptoms by a claimant.  In particular, the veteran in Tatum contended that she suffered from constipation.  The Court recognized that the "...credibility of a person's assertion of such a personal affliction is a key consideration with regard to a finding that the person does or does not suffer from such affliction."  Id.  The Court directed that the Board must discuss such contentions and the credibility of the claimant.

The Veteran and his representative argue that he is entitled to a higher rating because, at a minimum, he suffers from fatigability, constipation and mental sluggishness.  The Veteran underwent a VA examination in March 2014.  The examiner concluded that the Veteran's hypothyroidism was effectively managed with medicine.  "Each of the symptoms of sleepiness, fatigability, mental sluggishness, and slowing of thought can be associated with hypothyroidism, but all are generally accepted to be effectively treated by thyroid replacement therapy; and all are also commonly associated with sleep apnea which was suspected in [the Veteran in] 2003 but [sleep] studies [were] not completed..."  The examiner indicated that the Veteran complained of constipation.  However, the examiner found that the Veteran's constipation was "episodic" and "normal."  Chronic constipation was not found on examination.  This opinion and rationale is not clear.  The examiner did not opine on whether the constipation was or was not related to the Veteran's hypothyroidism.  Differentiating between "chronic" constipation and "episodic" constipation is not the pertinent determination for determining whether a higher rating is warranted.  

Therefore, a new VA medical examination and opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to secure complete copies of the clinical records of all VA treatment the Veteran has received for his hypothyroidism not already associated with the record, specifically since March 2014.

2.  Furnish the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU.

3.  Send the Veteran a notice letter addressing the criteria for establishing entitlement to TDIU.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his hypothyroidism.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the claims file (to include all available service medical records and private treatment records) and examining the Veteran, the examiner should respond to the following:

(a) Please identify the nature and severity of all manifestations attributable to the Veteran's service-connected hypothyroidism.  Specifically, the examiner should be asked to comment on whether the Veteran has cold intolerance; muscular weakness; cardiovascular involvement; mental disturbance (dementia, slowing of thought, depression); bradycardia (less than 60 beats per minute); sleepiness; weight gain; fatigability; constipation; and/or mental sluggishness as a result of hypothyroidism.  If any of the above symptoms are found but the examiner opines that they are not associated with the Veteran's hypothyroidism, a complete rationale must be provided as to the etiology of those symptoms.

(b) Please provide a full description of the manner and extent to which the Veteran's service-connected hypothyroidism, considered alone, impairs functions related to employment.

A complete rationale for any opinions expressed must be provided.

5. The AOJ should then review the record and readjudicate the claim for a higher rating, to include TDIU.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




